Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on July 19, 2021 is being considered by the Examiner. 
Drawing
The drawing filed on July 19, 2021 is accepted by the Examiner. 
Specification
The specification is objected to because of the following minor informalities: in paragraph [0001] please include a priority information as related to the parent cases 15/870,353 and 17/004,791 with their current status. Appropriate correction is required. 
Double Patenting
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10,795,055.
In reference to claim 1: the instant claim is directed to a planetary monitoring system, such as earth. It consists of location and data sensor; in other words, the distributed weather monitoring system of claim 1 of U.S. Patent 10,795,055 in view of claim 2 is narrower in scope and includes all the concepts noted in the planetary monitoring system of the instant application. 
With regard to claim 2: the instant claim in view of claim 4 of U.S. Patent 10,795,055 basically the ability to display multiple planetary or weather-related data, whether the values are third party or local doesn’t have patentable weight as data are collected from different integral units. 
With regard to claim 3: the instant claim is directed to the alert feature that is based on a predefined condition. This aspect of the claim is noted in claim 7 of U.S. Patent No. 10,795,055. 
With regard to claim 4: the instant claim is directed to setting boundary or geofence to a specific instant as alert and weather condition; therefore, in order to monitor these variables defining a boundary condition would have been an obvious technical measure that would have been taken by an ordinary skill in the art, like C02 concentration for instance as described in claim 6 of U.S. Patent No. 10,795,055. 
With regard to claim 5: the instant claim is directed to gathering information from at least two location which is the plurality of wireless weather stations include at least two locations that provide the needed information as noted in claim 2 of U.S. Patent No. 10,795,055. 
With regard to claim 6: the instant claim is directed to having access the third-party information and alert system, as noted above, and explained in claim 6 of U.S. Patent No. 10,795,055 the distributed weather system provides such features. 
With regard to claims 7: generally directed to transmitting planetary or earth data and location information which is related to the wireless data collector systems as noted in claim 2 of U.S. Patent No. 10,795,055. 
With regard to claim 8: the instant claim is similar to the concept noted in claim 2 above. 
With regard to claim 9: the instant claim is similar in concept as claim 14 of U.S. Patent No. 10,795,055. 
With regard to claim 10: the instant claim is similar in concept as claim 14 of U.S. Patent No. 10,795,055. 
With regard to claim 11: the instant claim is similar in concept as claim 12 of U.S. Patent No. 10,795,055. 
With regard to claim 12: the instant claim is similar in concept as claims 13 and 15 of U.S. Patent No. 10,795,055. 
With regard to claim 13: the instant claim is similar in concept as claim 11 of U.S. Patent No. 10,795,055. Automated system allows the control of individual stations per se. 
With regard to claim 14: the instant claim is similar in concept as claim 6 of U.S. Patent No. 10,795,055. 
With regard to claim 15: the instant claim is similar in concept as claim 6 of U.S. Patent No. 10,795,055. 
With regard to claim 16: the instant claim is similar in concept as claim 11 of U.S. Patent No. 10,795,055. 
With regard to claim 17: the instant claim is similar in concept as claim 1 of U.S. Patent No. 10,795,055. 
In reference to claim 18: see the analysis of claim 1 above. 
Note: see also U.S. Patent No. 11,067,719 for similar analysis. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zacharenko (U.S. PAP 2017/0276507) discloses template-based weather data quires for compiling location-based weather monitoring data for defined transportation routes. 
Klein et al. (U.S. Patent No. 9,918,259) discloses handover relation identification utilizing network events. 
Vasek et al. (U.S. Patent No. 9,719,785) discloses methods and systems for route-based display of metrological forecast information.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857